116 F.3d 469
Jacqueline Polonski, Oscar Berrios, Michele Boyle, NeilBrowen, Sr., Judy Lowe-Brown, Maria Buchel, Dori Byrnes,Donna Campo-Polkalski, Joann Carman, StephaniePostlewait-Castaldi, Michele Cocozza, Doris Spiegel-Conti,Jeannanne Deluca, Noelle Disomma, Elizabeth J. Ellis, SharonFatato, Jamie Feldman, Tyler Fitzgerald, Cindi Franco,Tracey Giery, Katurah Godaro, Guillermo Rivera, MichaelHainsworth, Scott C. Johnson, Sandra Lancieri, CatherineLiosi, Debra Lupu,
NOS. 96-5291, 96-5347
United States Court of Appeals,Third Circuit.
May 23, 1997

1
Appeal From:  D.N.J. ,Nos.91-cv-03014, 91-cv-03014


2
Appeal Dismissed; Affirmed.